Citation Nr: 0738205	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1958 and from September 1961 to September 1977.  He 
died in December 2003; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The appellant testified 
before the undersigned Veterans Law Judge at a 
videoconference hearing in May 2007; a transcript of that 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran died in December 2003.  His death certificate 
lists his immediate cause of death as respiratory failure due 
to chronic obstructive pulmonary disease.  Other significant 
conditions contributing to death include malnutrition and 
congestive heart failure.  

2.  At the time of the veteran's death in December 2003, he 
was service-connected for bilateral hearing loss, evaluated 
as 20 percent disabling.  This represented his sole service-
connected disability.

3.  Medical evidence of record shows that the veteran was 
diagnosed as having type II diabetes mellitus in October 
2003.  

4.  Service personnel records demonstrate that the veteran 
had service in the Republic of Vietnam for the period from 
August 1965 to August 1966; thus, exposure to herbicides 
(Agent Orange) is presumed.

5.  The veteran's type II diabetes mellitus is presumed to be 
related to his active duty service.

6.  The competent evidence of record demonstrates that 
service-connected type II diabetes mellitus contributed 
substantially or materially to the veteran's death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 1310, 1312, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).



Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death or 
be etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c)(1).

The veteran died in December 2003; the immediate cause of 
death was reported on the death certificate as respiratory 
failure.  The underlying cause of death was reported as 
chronic obstructive pulmonary disease (COPD).  Significant 
conditions contributing to death but not resulting in the 
underlying cause of death included malnutrition and 
congestive heart failure (CHF).  At the time of his death, 
service connection was in effect for bilateral hearing loss, 
evaluated as 20 percent disabling.  The appellant asserts 
that service connection is warranted for the cause of the 
veteran's death because his death was directly related to 
exposure to Agent Orange while serving in Vietnam.  More 
specifically, the appellant testified at a May 2007 Board 
hearing that her husband's physician informed her that the 
veteran had type II diabetes mellitus which affected his 
immune system and his ability to heal following heart 
surgery.  

The veteran was not service-connected for type II diabetes 
mellitus at the time of his death.  Thus, before the Board 
can consider whether such disability was a contributory cause 
of his death, it must first determine whether type II 
diabetes mellitus was related to the veteran's active duty 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection is presumed for type II 
diabetes mellitus if a veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.309(e) (2007).  In order to warrant service 
connection, such disease shall have become manifest to a 
degree of 10 percent or more any time after service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).

In determining whether a veteran was exposed to an herbicide 
agent during active duty service, the Board observes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313(a) 
(2007).  

In the present case, the veteran's medical records 
demonstrate that he was diagnosed with adult onset (or type 
II) diabetes mellitus during an October 2003 hospital stay.  
Additionally, a DD-214 for service from November 1970 to 
November 1972 indicates that the veteran received the Vietnam 
Service Medal and served in Vietnam for the period from 
August 1965 to August 1966.  In light of such evidence, the 
Board finds that the veteran was in-country.  Therefore, he 
is presumed to have been exposed to Agent Orange.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

Seeing as the evidence demonstrates that the veteran was 
exposed to Agent Orange and that he was diagnosed with type 
II diabetes mellitus following such exposure, the Board 
concludes that the veteran's type II diabetes mellitus is 
presumed related to his active duty service.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  In light of such finding, the 
next question for the Board to consider is whether the 
competent evidence demonstrates that type II diabetes 
mellitus was a contributory cause of the veteran's death.

The veteran was initially admitted in August 2003 for arm 
numbness and tingling.  He was diagnosed with critical 
extracerebral occlusive disease, right, with total occlusion 
of the left internal carotid artery and status post-transient 
ischemic attack.  A right carotid endarterectomy was 
performed and the veteran was released.  He was readmitted in 
September 2003, diagnosed with coronary artery disease (CAD), 
a history of myocardial infarction, a history of CHF, and 
COPD, and underwent a coronary artery bypass grafting with 
cardiac catheterization.  The veteran had post-operative 
respiratory failure.  A post-operative infection developed 
and he was again hospitalized in October 2003; diagnoses 
included empyema and methicillina resistant staph aureus 
(MRSA) pneumonia.  Approximately one week following discharge 
the veteran was readmitted for CHF and pleural effusion.  His 
last hospitalization was in December 2003; readmission was 
for weakness and drainage from his chest incision.  His final 
diagnosis was status post-carotid surgery and status post-
coronary surgery with post-operative complications of MRSA 
infection of both pleural spaces.  The veteran eventually 
expired in early December 2003.

Following the veteran's death, his cardiothoracic and 
vascular surgeon, Dr. Klay, submitted a statement in July 
2005.  In this statement, Dr. Klay indicated that it became 
obvious while treating the veteran that he had adult onset 
(or type II) diabetes mellitus.  Based on lab data showing 
markedly elevated blood sugars and above normal hemoglobin, 
as well as the veteran's immunocompromised stated, it was Dr. 
Klay's opinion that the veteran's diabetes and 
immunocompromised state were primary contributing factors in 
his death following coronary artery bypass grafting.  

In addition to Dr. Klay's July 2005 positive medical nexus 
opinion, the evidence of record also contains a September 
2007 endocrinology opinion requested by the Board from the 
Veterans Health Administration (VHA).  In his report, the VHA 
endocrinologist states that based on the clinical evidence of 
record it appears that the clinical onset of the veteran's 
type II diabetes mellitus was prior to or in August/September 
2003.  Moreover, given the extensive evidence for 
cerebrovascular and cardiovascular disease, there was no way 
to exclude the possibility of a contribution from 
longstanding diabetes in the development and progression of 
these diseases.  Such statement is significant because the 
VHA report continues on to say that diabetes carries a two to 
four fold increased risk of death from a cardiovascular cause 
and CHF is listed as a contributory cause of the death on the 
veteran's death certificate.  However, because of a lack of 
information prior to the veteran's August 2003 
hospitalization, the VHA endocrinologist could only say that 
it is at least as likely as not (=50%) that type II diabetes 
mellitus contributed to long-term underlying causes of death 
such as atherosclerotic cardiovascular disease and ischemic 
cardiomyopathy.

Pertinent to this appeal, it was also the VHA physician's 
opinion that it is more likely than not that type II diabetes 
mellitus contributed substantially to the veteran's poor 
resistance to infection.  Although he acknowledges that 
emphysema and cigarette smoking contributed to the veteran's 
death, the VHA endocrinologist notes that respiratory failure 
was also due, in part, to bilateral infections.  Therefore, 
in light of the fact that the veteran's type II diabetes 
mellitus was not well-controlled around the time of surgery 
he had an increased risk of developing infection.  In sum, it 
was the VHA physician's opinion that the veteran's type II 
diabetes mellitus combined with the veteran's underlying 
cardiovascular disease in contributing to his death.

Also of record is a September 2007 VHA opinion from a 
critical care specialist (intensivist).  Based on a review of 
the same evidence, it was the intensivist's opinion that the 
veteran's diabetes mellitus was not severe or difficult to 
control; thus, any increase in blood sugar during 
hospitalization was likely due to an active infection.  In 
other words, the veteran's infection affected his diabetes 
mellitus, and not the other way around.

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the 
September 2007 VHA endocrinologist.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In this regard, the Board observes that an 
endocrinologist is a specialist in the care and treatment of 
type II diabetes mellitus.  Therefore, his opinion regarding 
the nature and severity of the veteran's type II diabetes 
mellitus is more probative.  See Guerieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches).  Moreover, the VHA endocrinologist's opinion has a 
plausible basis in the record, was based on a complete review 
of the claims folder, and is further supported by Dr. Klay's 
private medical opinion.  

In conclusion, the Board finds that the competent medical 
evidence of record demonstrates that the veteran's type II 
diabetes mellitus, which is related to his active duty 
service, contributed substantially to cause the veteran's 
death.  As such, service connection for the cause of the 
veteran's death is warranted and the appellant's claim is 
granted.

	
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


